THORNTON, J.,
dissenting.
The majority reverses the Commission’s order because:
“OLCC based its decision on a previously unannounced criterion [exposure of the public to consumption of liquor] and on an assertion not supported by substantial evidence in the record.”
For reasons which follow, I cannot agree.
The majority opinion in my view is based on a misinterpretation of the findings and conclusions, as well as on an erroneous interpretation of the Oregon Liquor Control Act.
What the majority opinion either fails to recognize or disregards is that, as shown by the findings and conclusions. the Commission considered the attractiveness of the *727petitioner’s menu to minors in conjunction with the additional factor that its proposed open air patio would expose passers-by (including juveniles) and patrons (including unaccompanied juvenile patrons) to the view of the consumption of alcoholic liquor.
As to the point advanced by the majority that “OLCC based its decision on a previously unannounced criterion,” that is specious. Contrary to the majority, the Commission did not base its decision on the fact that the public would be exposed to the consumption of alcoholic liquor. The order expressly recognizes that there is no such restriction either by law or regulation. The law and the long-standing Commission interpretation is directly to the contrary. See ORS 472.147. Petitioner in fact presently has a license to serve liquor in the open at a different location. What the Commission’s order and the record of the hearing before the Commission show is that the Commission considered the attractiveness of the petitioner’s menu (which appeals to minors) together with the fact that petitioner’s proposed outdoor drinking area would expose passers-by (including juveniles) and patrons (including juvenile patrons) to the open consumption of alcoholic beverages. As explained below, this has always been a basic tenet of the Oregon Liquor Control Act and the regulations issued by the OLCC under that law. See ORS 471.030(c); 472.030.
OAR 845-06-035(2) (b) provides in part:
“No licensee * * * shall permit a minor, whether or not accompanied by a parent or guardian:
* * * *
“(b) to enter or remain * * * upon a portion of a licensed premises that has been posted by the Commission as provided by Rule 845-06-090 as being prohibited for the use of minors * * * .”
Thus, the Commission did not, in my view, err in denying petitioner’s application for extension of its premises on the ground stated in the order.
Lastly, the majority objects to the Commission’s conclusion that petitioner’s menu would attract minors unaccompanied by adults and terms it “an assertion unsupported by the record.” I find this point also untenable. The *728Commission’s finding was that “[applicant's menu features primarily hamburgers and doubtless attracts a substantial number of minors unaccompanied by adults.” I think a regulatory body, such as the Commission, as well as this court, is fully aware and can safely assume that minors are very fond of hamburgers and frequently go in groups to hamburger places unaccompanied by adults. This certainly does not require that evidence be adduced to establish this fact of common knowledge, the absence of which is made a ground for overturning a decision of an administrative agency by the majority.
The Commission’s rules provide that requests for licenses shall be evaluated in the light of the applicant’s menu, the potential for patronage by minors unaccompanied by their parents, the potential exposure of minors to a drinking atmosphere and other factors. OAR 845-05-005 et seq. The Commission’s finding that patrons entering petitioner’s establishment would have to pass through the proposed outdoor dining and drinking area and that petitioner’s hamburger menu would attract minors unaccompanied by parents was a rational basis for a conclusion that approval of petitioner’s application would contravene the public policy and Commission policy of reducing the exposure of minors to drinking environments. ORS 471.030; 472.030. My review of the applicable statutes, regulations and decisions of this court satisfies me that the OLCC acted according to law and pursuant to its statutory authority in denying petitioner’s application for the remodeling of its licensed premises.